Citation Nr: 9901364	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954, and from December 1957 to June 1959.

This matter came before the Board of Veterans Appeals 
(Board) from February 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a claim for a rating in excess of 
40 percent for the veterans service-connected low back 
disorder.  The veteran perfected his appeal of this decision 
in May 1995.  He appeared at a hearing before a local hearing 
officer at the RO in July 1995.

The Board also notes that the RO issued a rating decision in 
April 1998 denying entitlement to an increased evaluation for 
bilateral deafness, and advised the veteran of this result in 
the same month.  As the veteran has not appealed that 
decision, the issue is not in appellate status.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
chronic lumbar strain is worse than is currently reflected in 
the assignment of a 40 percent disability rating.  He 
therefore seeks a higher rating. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 40 percent for the veterans service-connected 
chronic low back strain.


FINDINGS OF FACT

1.  The RO has gathered all the available and relevant 
evidence necessary for an equitable determination of this 
claim.

2.  The veterans chronic lumbar strain currently is 
manifested by severe limitation of motion, with pain and 
tenderness over the lower lumbar spine and over both sciatic 
notches; degenerative changes and degenerative disc disease 
of the lumbar spine is shown.

3.  There is no evidence of, or of disability comparable to, 
ankylosis of the lumbar spine, or persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 40 percent for the service-connected chronic lumbar strain 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5289, 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In February 1970, the RO granted service connection for 
chronic low back strain and assigned a 10 percent disability 
evaluation, effective from August 4, 1969.  The rating sheet 
notes that the rating was based on the fact that during 
active service the veteran pulled back muscles and suffered 
low back strain and thereafter was treated on numerous 
occasions for back pain.  His separation examination showed 
recurrent lumbar backaches, and, after his separation from 
service, he was hospitalized at a VA facility in January 1968 
for chronic lumbosacral strain.  A VA compensation and 
pension examination showed that he had chronic back pain and 
the diagnosis was chronic low back strain.

In January 1974, the RO issued a rating decision that 
increased the veterans disability rating to 20 percent, 
effective October 17, 1972.

Outpatient treatment records from the VA Medcal Center (VAMC) 
in West Roxbury, Massachusetts, include a January 1993 
treatment record, which reflects a history of low back pain, 
and degenerative joint disease of the knees and hips.  A 
question of how these three disabilities might be 
interrelated was raised.  Also, from March 1993 to April 1993 
the veteran was hospitalized for a total left knee 
replacement.  

A June 1993 VA compensation and pension examination reflects 
that the veteran then complained of low back difficulty and 
pain down the left leg.  Physical examination revealed a 
pelvic tilt to the left secondary to left knee flexion 
contracture and hip disability.  He had a level and straight 
spine, but no localized tenderness or muscle spasm.  Range of 
motion was described as 32 degrees of forward flexion, 0 
degrees of backward extension, and 5 degrees of bilateral 
bending.  There was no sciatic tenderness.  The diagnosis 
rendered was degenerative disc disease of all the lumbar 
discs, including spondylosis. y.

In October 1993, the RO increased the veterans disability 
rating to 40 percent, effective October 8, 1992.  That 
decision was based on VA examination and testing revealing 
degeneration or narrowing of intervertebral disc spaces.  
There was in particular narrowing of the intervertebral disc 
spaces in the L1-L2 and the L4 and L5 disc spaces.  The 
veteran was also noted to have a pelvic tilt to the left 
secondary to recent left knee replacement surgery.  His range 
of motion was to 32 degrees of forward flexion, 0 degrees of 
backward extension, and 5 degrees of bilateral bending, and 
no sciatic tenderness

In November 1993, the veteran underwent a CT scan, which 
revealed a borderline spinal canal at the L4 and L5 
vertebrae, with degenerative changes involving the disc 
space; an asymmetric annular bulge of the disc at the L2-L3 
vertebrae; and an infrarenal abdominal aortic aneurysm, 
measuring three centimeters in diameter.  These records also 
show that in December 1993, the veteran complained of 
numbness in both legs accompanied by persistent low back 
pain.

In February 1994, the veteran initiated his current claim of 
entitlement to an increased rating for service-connected low 
back strain.

In February 1995, the veteran underwent a VA compensation and 
pension examination.  He reported that at one point he had 
been on morphine for pain control.  He was, at the time of 
the examination, on a narcotic variant of codeine.  Although 
an impression was given of degeneration of the lumbar spine 
with pain, the remainder of the examination, including the 
physical findings, are concerned with nonservice-connected 
disabilities of the knees.

In April 1995, the veteran reported a history of left lower 
extremity pain along with a history of low back pain, rule 
out sciatica.  The impression was of an essentially normal 
electromyography study and nerve conduction study test of the 
left lower extremity

In July 1995, the veteran testified before a local hearing 
officer at the RO.  He noted that he had narrowing of the 
intervertebral disc space, for which he had continually been 
treated.  He also criticized the adequacy of the February 
1995 VA examination.  He stated that he was being treated 
once or twice per month for his back.  He said he had been 
given narcotics for pain but they made him like an addict.  
The medications ended up making him worse.  He said surgery 
was suggested to him as a possibility.  He noted that his 
whole left side had gone numb like a block of ice before he 
had his left leg operation.  He reported that he had 
difficulty dressing himself in the morning and that he could 
not bend over.  He said that the doctor who had performed 
that nerve conduction study and electromyography had said he 
never saw any kind of a reading like that on the computer.

In May 1996, the veteran underwent another VA compensation 
and pension examination.  He reported that he was barely able 
to sit for ten to fifteen minutes before he had to stand up 
and move around.  He had pain in the low back that radiated 
through the left leg.  He also said that he was barely able 
to walk more than one-half a block without stopping to rest 
and that he would get excruciating pain radiating down both 
legs.  He said that he used a cane at all times and he had 
had total knee replacements in both knees.  Previously, he 
had also used a cane for his back.  The previous year, he 
said that while on a ladder his back had given out, causing 
him to fall.  Physical examination revealed tenderness over 
the lower lumbar spine and over both sciatic notches.  A 
straight leg-raising test was positive on the left side, but 
a neurological examination was negative.  Range of motion was 
described as 45 degrees of forward flexion due to pain and 
spasm and 10 degrees of right and left lateral bending.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with superimposed spinal stenosis.

In June 1996, the veteran underwent another VA compensation 
and pension examination.  He complained of low back pain that 
was worsening.  He reported that since his last VA 
examination one year before, the pain had worsened, and both 
of buttocks felt numb.  He had no bladder symptoms.  He 
frequently fell.  He also reported that he was markedly 
limited in terms of performing his household chores.  On 
physical examination, it was noted that he tended to limp 
with a cane, and that reflexes were elicitable at the knee 
joints.  There was no obvious weakness or dermatomal sensory 
loss.  There was a mildly diminished vibration in the feet.  
An X-ray of the lumbar spine showed minimal diffuse 
degenerative changes in the lumbar spine with focal disc 
space narrowing at the L4 and L5 vertebrae with additional 
osteophyte formation around the L1-L2 and the L2-L3 disc 
spaces.  The L5-S1 disc space was preserved and the 
sacroiliac joints appeared normal.  Of most concern was a 
large partially calcified abdominal aortic aneurysm, for 
which a scan was urgently recommended in light of the 
veterans complaint of low back pain.  The examiner assessed 
chronic low back pain, degenerative arthritic changes on an 
MRI scan, as well as a history of an aortic aneurysm.

II.  Analysis

Initially, the Board notes that the veterans claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant evidence for an equitable disposition of the claim 
has been obtained, and that no further assistance to the 
veteran is required to comply with VAs duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with the criteria set forth 
in VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  The veterans 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
on movement, weakened movement, excess fatigability or 
incoordination is demonstrated, and these factors are not 
contemplated in the relevant criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1995).

The veteran is currently service-connected for chronic low 
back strain, and has a 40 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5294 (1998).  This 
diagnostic code pertains to the rating of sacro-iliac injury 
and weakness, and does not have independent rating criteria, 
but rather is rated by the same criteria under which 
lumbosacral strain is rated pursuant to Diagnostic Code 5295 
(1998).

Under Diagnostic Code 5295, a 40 percent disability rating is 
assigned where the condition is severe and is characterized 
by listing of the whole spine to the opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  However, as a 40 percent disability rating is 
the highest schedular rating under this diagnostic code, the 
veteran can only receive a higher schedular evaluation under 
another diagnostic code.

Alternately, the veterans disability may be evaluated under 
Diagnostic Code 5292, based on limitation of motion of the 
lumbar spine (to include as a result of degenerative changes 
in the spine, pursuant to Diagnostic Code 5003).  Under 
Diagnostic Code 5292, a 40 percent disability rating , the 
highest assignable, is assigned for severe limitation of 
motion.  Here, the most recent evidence of record pertaining 
to limitation of motion reveals forward flexion to 45 degrees 
with pain and muscle spasm and 5 degrees of lateral bending 
on both sides, which is indicative of severe limitation of 
motion.  The Board acknowledges that the veteran experiences 
pain and tenderness along lumbar spine, to include over the 
sciatic notches.  However, even if functional loss due to 
such symptoms are considered (which likely would result in 
such limited motion as was shown in 1993, in which the 
veteran was capable of forward flexion to 32 degrees), the 
evidence does not demonstrate ankylosis or disability 
comparable to unfavorable ankylosis, the basis for a 50 
percent rating under Diagnostic Code 5289.  

The veteran and his representative have also argued that the 
neurological manifestations of the veterans service-
connected chronic low back strain warrant the assignment of a 
higher disability rating under Diagnostic Code 5293, which 
pertains to the rating of intervertebral disc syndrome.  
Under this code, a 60 percent disability rating is assignable 
where the syndrome is pronounced, and is characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent disability rating is assignable where the 
syndrome is severe, and is characterized by recurring attacks 
with intermittent relief.

The Board notes that, strictly speaking, although it is clear 
that the veteran does have degenerative disc disease of the 
lumbar spine, he is not formally service-connected for this 
syndrome.  Nevertheless, even assuming that this syndrome is 
a manifestation of the veterans service-connected 
disability, the evidence does not show that more than 40 
percent is assignable under Diagnostic Code 5293.  The 
medical evidence does not indicate that there are persistent 
neurological symptoms or manifestations attributable to the 
syndrome.  There is, for example, EMG and NCS studies 
revealing that the veteran was essentially normal.  In 
May 1996, a VA examiner found that the veteran was 
neurologically normal, and on VA examination one month later, 
the examiner elicited reflexes at the knee joints and found 
no obvious weakness or dermatomal sensory loss.  While there 
is tenderness at the sciatic notches, there do not appear to 
be any other neurological findings appropriate to the site of 
the diseased discs, or to indicate that the degenerative disc 
disease is otherwise pronounced rather than merely 
severe in its effects.  The overall evidence indicates a 
severe intervertebral disc syndrome, but does not show, 
through competent medical evidence, sufficient neurological 
symptomatology to warrant the next higher rating under 
Diagnostic Code 5293.

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for chronic low back 
strain is not warranted under any of the aforementioned 
diagnostic codes.  The Board also finds no showing that the 
veterans chronic low back strain reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an increased evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the chronic low back strain is 
not shown to significantly impact his employment (beyond that 
which is contemplated in the rating assigned).  Such problems 
are not shown to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  Indeed, the veterans 
hospitalizations appear to have been more for his nonservice-
connected knee disabilities and total knee replacement 
surgery.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 40 percent for the 
veterans service-connected chronic low back strain is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
